Exhibit 10.35

 

AMENDMENT NO. 4

 

National Geographic Partners, LLC (“NGS”)
1145 Seventeenth Street, NW
Washington, DC 20036
USA
Lindblad Expeditions, LLC (“Lindblad”)
96 Morton Street
New York, NY 10014
USA


 

This the FOURTH amendment (“Amendment 4”), dated as of December 29, 2017, to
that Alliance and License Agreement effective as of December 12, 2011, as
amended on November 20, 2014 (“Amendment 1”) and March 9, 2015 (“Amendment 2”)
and December 5, 2016 (“Amendment 3”), between NGS and Lindblad (collectively,
the “Agreement”).

 

NGS and Lindblad (desire to modify the Agreement as follows:

 

1.The first paragraph of Subsection 5(a) shall be deleted in its entirety and
replaced with the following.

 

2.NGS hereby grants to Lindblad a non-exclusive license to use the Licensed
Property for the advertising and promotion of Lindblad Trips (A) during the Term
in Australia, New Zealand and the United States, its territories and
possessions, and (B) commencing with Lindblad Trip and NGE/Lindblad Trip
departures booked on or after December 5, 2016 through and including December
31, 2018 (the “Europe/Asia Term”), in Europe and Asia. Europe, Asia, Australia,
New Zealand and the United States, its territories and possessions shall be
collectively referred to as the “Territory”; provided, however, that Europe and
Asia shall be removed from such definition upon expiration of the Europe/Asia
Term, if not extended in writing, by mutual agreement of the Parties. In the
event Lindblad wishes to use the Licensed Property in advertising and promotion
directed at a specific region outside the Territory, NGS and Lindblad may
mutually agree in writing in advance. In addition, NGS hereby grants to Lindblad
a non-exclusive license to use the Licensed Property in association with the
Lindblad Expeditions name, trademarks, service marks and logos in connection
with promotional and public relations communications in the Territory relating
to Lindblad Trips departing during the Term to destinations worldwide, subject
to the terms, limitations and conditions of this Agreement. Notwithstanding the
foregoing, Lindblad shall make no use of the Licensed Property:

 

3.All other terms and conditions of the Agreement shall continue in full force
and effect, including, without limitation, all representations, warranties and
indemnities.

 

4.Each capitalized term used but not defined in this Amendment shall have the
meaning ascribed to it in the pertinent Agreement

 

NATIONAL GEOGRAPHIC PARTNERS, LLC   LINDBLAD EXPEDITIONS, LLC       By: /s/
Jeffrey Schneider   By: /s/ Philip Auerbach Name: Jeffrey Schneider   Name:
Philip Auerbach Date: 1/9/2018   Date: 12/29/17

